internal_revenue_service department of thet o uniform issue list washington dc person to contact telephone number refer reply to t ep ra t3 mae gu legend grantor ira x custodian a beneficiary e beneficiary f beneficiary g this is in response to your request for a private_letter_ruling dated date submitted on your behalf by your authorized representative in support of your request your authorized representative has submitted the following facts and representations grantor was born on date and maintained ira x with custodian a grantor attained age during the calendar_year and his date of death was date grantor's required_beginning_date with respect to the commencement of required minimum distributions under sec_401 of the internal_revenue_code code from ira x was date your authorized representative asserts that grantor received his required minimum distributions during his lifetime based upon a single life expectancy which was recalculated each year grantor designated his three children beneficiary e beneficiary f and beneficiary g as designated death beneficiaries of ira x on date each having an equal interest in ira x beneficiary e whose birthday is date yl page is older than either beneficiary f or beneficiary g his single life expectancy wa sec_43 in the calendar_year grantor attained age the remaining term-certain with respect to beneficiary e as of the year the calendar_year following the grantor's death wa sec_36 grantor received part of his minimum_required_distribution prior to his death on date and beneficiaries e f and g received the balance of grantor’s minimum_required_distribution based on the above you request the following letter rulings that beneficiaries e f and g are designated beneficiaries for purposes of sec_401 of the code with respect to ira x that beneficiaries e f and g were timely selected as designated beneficiaries of ira x for purposes of sec_401 of the code that grantor's use of the single recalculated life expectancy in determining his required minimum distributions during his lifetime does not preclude the use of the term certain life expectancy of the oldest desiqnated beneficiary in the calendar_year after the death of grantor that in determining the required minimum distributions after the death of grantor that beneficiary f may use the remaining term-certain life expectancy of beneficiary e since he is the oldest non-spouse designated_beneficiary commencing in the calendar_year and reduced by one for each calendar_year thereafter sec_408 of the code defines an individual_retirement_account as a_trust which meets the requirements of sec_408 through a sec_408 of the code states that under regulations prescribed by the secretary rules similar to the rules of sec_401 and the incidental death_benefit requirements of sec_401 shail apply to the distribution of the entire_interest of an individual for whose benefit the ira trust is maintained sec_401 of the code sets forth the general rules applicable to required minimum distributions from qualified pians sec_401 of the code provides that a_trust shall not constitute a qualified_trust under this subsection unless the plan provides that the entire_interest of each employee will be distributed beginning not later than the required_beginning_date in accordance with regulations over the life of such employee or over the lives of such employee and a designated_beneficiary or over a period not extending beyond the life expectancy of such employee or the life expectancy of such employee and a designated_beneficiary ye page under sec_401 and ii of the code the term required_beginning_date as it applies to ira’s means april of the calendar_year following the year in which the employee attains age sec_401 of the code provides that where distributions have begun under subparagraph a ii a_trust shall not constitute a qualified_trust under this section unless the plan provides that if - the distribution of the employee's interest has begun in accordance with subparagraph a ii and il the employee dies before his entire_interest has been distributed to him the remaining portion of such interest will be distributed at least as rapidly as under the method of distributions being used under subparagraph a ii as of the date of his death sec_1_401_a_9_-1 of the proposed income_tax regulations proposed_regulations q a-d-2 a provides in pertinent part that designated beneficiaries are only individuals who are designated as beneficiaries under the pian in general it provides that an individual may be designated as a beneficiary under the plan either by the terms of the plan or if the plan provides by an affirmative election by the employee or the employee's surviving_spouse specifying the beneficiary a beneficiary designated as such under the pian is an individual who is entitled to a portion of an employee's benefit contingent on the employee's death or another specified event sec_1_401_a_9_-1 of the proposed_regulations q a-d-3 a provides that for purposes of calculating the distribution period described in sec_401 a a ii for distributions before death the designated_beneficiary will be determined as of the employee's required_beginning_date if as of that date there is no designated_beneficiary under the pian to receive the employee's benefit upon the employee's death the distribution period is limited to the employee's life or a period not extending beyond the employee's life expectancy in the present case since beneficiaries e f and g were named beneficiaries on date a date before grantor's required_beginning_date of date beneficiaries e f and g were selected in a timely manner for purposes of calculating the distribution period described in sec_401 of the code accordingly with regard to ruling requests one and two we conclude that beneficiaries e f and g are timely selected designated beneficiaries of ira x for purposes of sec_401 of the code puy page sec_401 of the code permits an employee and his spouse to recalculate their life expectancies annually sec_1_401_a_9_-1 of the proposed_regulations q a-e-8 a provides guidance on how an employee's fife expectancy is recalculated and provides that upon the death of the employee the recalculated life expectancy of the employee or the employee's spouse will be reduced to zero in the calendar_year following the calendar_year of death in any calendar_year in which the last applicable life expectancy is reduced to zero the plan must distribute the employee's entire remaining interest prior to the last day of such year in order to satisfy sec_401 sec_1_401_a_9_-1 of the proposed_regulations q a-e-8 b provides guidance on calculating the applicable life expectancy when the employee's life expectancy is being recalculated and the life expectancy of his designated_beneficiary is not recalculated it provides in relevant part that if the designated_beneficiary is not the employee's spouse and the life expectancy of the employee is being recalculated annually the applicable life expectancy for determining the minimum distribution for each distribution calendar_year will be determined by recalculating the employee's life expectancy but not recalculating the beneficiary's life expectancy such applicable life expectancy is the joint and last survivor expectancy using the employee's attained age as of the employee's birthday in the distribution calendar_year and an adjusted age of the designated_beneficiary the adjusted age of the designated_beneficiary is determined as follows first the beneficiary's applicable life expectancy is calculated based on the beneficiary's’ attained age as of the beneficiary's birthday in the calendar_year described in e-1 reduced by one for each calendar_year which has elapsed since that calendar_year the age rounded if necessary to the higher age in table v of sec_1_72-9 is then located which corresponds to the designated beneficiary's applicable life expectancy such age is the adjusted age of the designated_beneficiary as provided in paragraph a upon the death of the employee the life expectancy of the empioyee is reduced to zero in the calendar_year following the calendar_year of the employee's death thus for determining the minimum distribution for such calendar_year and subsequent calendar years the applicable life expectancy is the applicable life expectancy of the designated_beneficiary determined under this paragraph sec_1_401_a_9_-1 of the proposed_regulations q a-e-i a provides generally that for required distributions under sec_401 of the code life expectancies are calculated using the employee's and the designated beneficiary's attained age as of the employee's birthday and the designated beneficiary's birthday in the calendar_year in which the employee attains age zy page sec_1_401_a_9_-1 of the proposed_regulations q a-e-5 a provides generally that if more than one individual is designated as a beneficiary with respect to an employee as of the applicable_date for determining the designated_beneficiary the designated_beneficiary with the shortest life expectancy will be the designated_beneficiary for purposes of determining the distribution period because grantor's life expectancy was being recalculated upon his death in accordance with q a-e-8 a of sec_1_401_a_9_-1 of the proposed_regulations his life expectancy was reduced to zero although his benefit was paid in the form of a single life expectancy upon his death his life expectancy was not the last applicable life expectancy because he timely designated his beneficiaries by his required_beginning_date in accordance with q a-d-3 a of the proposed_regulations therefore pursuant to q a-e-8 b of sec_1_401_a_9_-1 of the proposed_regulations for purposes of determining the minimum distribution in the calendar_year after the death of grantor the applicable life expectancy is the life expectancy of the designated_beneficiary as determined under that section since more than one individual was designated as a beneficiary with respect to the grantor as of date pursuant to sec_1_401_a_9_-1 of the proposed_regulations q a-e-5 a the beneficiary who is the oldest and correspondingly who has the shortest life expectancy will be the designated_beneficiary for purposes of determining the distribution period under ira x therefore with regard to ruling_request three we conclude that grantor's use of the single recalculated life expectancy in determining the required minimum distributions during his lifetime does not preclude the use of the term-certain life expectancy of the oldest designated_beneficiary in the calendar_year after grantor's death beneficiary e had the shortest life expectancy of the three designated beneficiaries on grantor's required_beginning_date date therefore he is the designated_beneficiary whose life expectancy will be used when determining the minimum distribution period under ira x for the calendar_year commencing after the year of grantor's death and for ail subsequent years thereafter pursuant to q as e-i a and e-8 b of the proposed_regulations beneficiary e's applicable life expectancy is caiculated based on his attained age as of his birthday in the calendar_year in which grantor attained age reduced by one for each calendar_year which has elapsed since that calendar_year his single life expectancy in the year that grantor attained age wa sec_43 therefore as of the calendar_year the remaining term-certain period with respect to beneficiary e i sec_36 years y aus page accordingly with respect to ruling_request four we conclude that in determining the required minimum distributions after grantor's death beneficiary f may use the remaining term-certain life expectancy of beneficiary e since he is the oldest non-spouse designated_beneficiary commencing in the calendar_year and reduced by one for each calendar_year thereafter the above ruling is contingent upon the continuation of ira x as one described under sec_408 of the code the original of this ruling is being sent to your authorized representative in accordance with a power_of_attorney on file in this office sincerely yours vanco uv geom frances v sloan manager employee_plans technical group tax_exempt_and_government_entities_division enclosures deleted copy form_437 24p
